Title: From Thomas Jefferson to William Branch Giles, 11 September 1823
From: Jefferson, Thomas
To: Giles, William Branch


Dear Sir
Monto
Sep. 11. 23.
Your favor of Sep. 6. is this moment recd I take for granted that very soon after it’s date you recd mine of Aug. 29. which wd  explain to you why Th: J. Randolph, having committed the business to mr Norb. Nicho declined meddling with it; & that on my part not a moment had been lost. the notice for taking any deposn was for the 28th and on the 29th I forwarded it to your address at the Wigwam near Amalia C. H.  not knowing of your post office & believing you not far from the C. H. I gave it that direction. on the outside of your last letter I see a postmark in this form Punstillton. Amelia Va, but uncertain what the first letter is and the word, being uncommon, & nothing like it in my  post book (of 1822) under the letters T.  J. or O, the most resembling  it I must again direct this to the C. H.  my deposn was inclosed by the Commr to the clerk of Amelia and the letter sealed, was inclosed in mine to you, I also inclosed you separate copies of the interrogetories & my answers.  I suppose so certainly that you recieved the packet that I shd not have troubled you with this reply to your last but this you particularly desire me to acknolege it. ever & affectly yoursTh:J.